IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                FILED
                                                                April 22, 2008
                               No. 07-51129
                             Summary Calendar              Charles R. Fulbruge III
                                                                   Clerk

UNITED STATES OF AMERICA

                                          Plaintiff-Appellee

v.

JOE ANTHONY SMITH

                                          Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 5:01-CR-279-3


Before KING, DAVIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Joe Anthony Smith appeals from the judgment of the district court
revoking his term of supervised release and imposing a 48-month term of
imprisonment. In an agreed judgment in a previous revocation proceeding,
Smith received a sentence of three months of imprisonment, in return for which
he and his attorney agreed to request a sentence of no less than 48 months upon
any future revocation of supervised release, no matter how minor the violation.
The agreed judgment notwithstanding, Smith’s attorney requested a sentence

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-51129

of less than 48 months based on what he argued was a minor violation and
changed circumstances. The district court chose to enforce the agreement and
imposed a 48-month sentence.
      Smith argues that the district court’s comments indicated that it
erroneously believed that it was required to revoke his supervised release and
sentence him to 48 months of imprisonment. He contends that the district court
was not legally required to revoke his supervised release at all and that the 48-
month sentence was plainly unreasonable because his violation was minor and
because the district court believed it was required to impose the sentence. The
Government argues that the district court’s comments did not indicate that it
believed itself legally prohibited from considering a sentence of less than 48
months and that this court should enforce Smith’s agreement to request a
sentence of no less than 48 months. The Government further contends that the
48-month sentence was reasonable.
      The record in Smith’s case does not indicate that the district court believed
itself bound by the agreement made before Smith’s first revocation; rather, the
record indicates that the district court chose to honor that agreement and impose
a 48-month sentence. See R. 2, 12. The decision to revoke Smith’s supervised
release was not an abuse of discretion, see United States v. Teran, 98 F.3d 831,
836 (5th Cir. 1996), nor was the 48-month sentence unreasonable or plainly
unreasonable. See United States v. Jones, 484 F.3d 783, 791-92 (5th Cir. 2007).
      AFFIRMED.




                                        2